496 F.2d 532
74-1 USTC  P 9467
HUNT FOODS AND INDUSTRIES, INC., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 72-2440.
United States Court of Appeals, Ninth Circuit.
May 20, 1974.

On Appeal from a Decision of the Tax Court of the United States.
Walter J. Rockler (argued), Julius M. Greisman, Richard L. Hubbard, Arnold & Porter, Washington, D.C., Hilbert P. Zarky, Mitchell, Silberberg & Knupp, Los Angeles, Cal., Stuart S. Opotowsky, Alan D. Berlin, New York City, for petitioner.
Ernest J. Brown (argued), Scott P. Crampton, Asst. Atty. Gen., Tax Div., U.S. Dept. of Justice, Lee H. Henkel, Jr., Acting Chief Counsel, IRS, Washington, D.C., for respondent.
Mac Asbill, Jr., Jerome B. Libin, David R. Woodward, Washington, D.C., for amicus curiae.
Before BROWNING and GOODWIN, Circuit Judges, and NIELSEN,1 district judge.
OPINION
PER CURIAM:


1
The judgment of the Tax Court (see 57 T.C. 633) is affirmed.  Chock Full O'Nuts Corp. v. United States, 453 F.2d 300 (2d Cir. 1971); AMF, Inc. v. United States, 476 F.2d 1351 (Ct.Cl.1973).  See generally, Fleisher & Cary, The Taxation of Convertible Bonds and Stocks, 74 Harv.L.Rev. 473 (1961).



1
 Honorable Leland C. Nielsen, United States District Judge, Southern District of California, sitting by designation